[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 9, 2006
                              No. 05-16093                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 05-00001-CR-WDO-5

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JOSEPH JEROME PERKINS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                                (May 9, 2006)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Joseph Jerome Perkins appeals his consecutive sentences of 60 and 36
months’ imprisonment imposed after he pled guilty to 1 count of making false

claims, in violation of 18 U.S.C. § 287, and 1 count of aiding and assisting in a

false tax return, in violation of 26 U.S.C. § 7206(2). He was sentenced for his

involvement in preparing 32 fraudulent federal income tax returns in 1998, 1999,

2000, and 2001, in order to obtain false refunds from the Internal Revenue Service

for 15 clients. The Guideline range was 41 to 51 months’ imprisonment.

However, the court sentenced Perkins to the statutory maximum sentence as to

each count, finding that a sentence outside the advisory Guideline range was

warranted based primarily on Perkins’s 29 criminal history points.

      On appeal, Perkins argues that the court imposed an unreasonable sentence

because (1) it only considered one of the 18 U.S.C. § 3553 factors, and (2) it failed

to take into consideration that the majority of his criminal history points were for

traffic offenses. He contends that the court in sentencing him to the maximum

sentence available only looked at the number of his past crimes, not their nature.

He argues that the court in sentencing him should have examined the actual fraud

that occurred in the case as opposed to basing its sentence on the potential fraud

alleged by the government. Furthermore, Perkins asserts that the district court

should have determined the need for the sentence imposed, pursuant to 18 U.S.C.

§ 3553(a)(2), as well as the kinds of sentences available pursuant to 18 U.S.C.



                                           2
§ 3553(a)(3).

      We review sentences imposed under the post-Booker advisory Guideline

scheme for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244

(11th Cir. 2005); Booker, 543 U.S. at 260-63, 125 S.Ct. at 765-66 (holding that

appellate court review sentences for unreasonableness in light of the § 3553(a)

factors). Following the Booker decision, we have held that the district court must

first correctly calculate the defendant’s advisory Guideline range, and then, using

the 18 U.S.C. § 3553(a) sentencing factors, the district court can impose a more

severe or more lenient sentence as long as it is reasonable. United States v.

Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005).

      Moreover, our review for reasonableness is deferential. United States v.

Talley, 431 F.3d 784, 788 (11th Cir. 2005). We have stated that it “must evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a),” and that in evaluating a sentence for

reasonableness, we recognize that “there is a range of reasonable sentences from

which the district court may choose . . . .” Id. The § 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of

                                          3
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786; 18 U.S.C. § 3553(a).

      In United States v. Scott, we held that a district court’s statement that it had

considered the § 3553(a) factors alone is sufficient in post-Booker sentences to

indicate that it considered the factors. 426 F.3d 1324, 1329-30 (11th Cir. 2005).

We held “that nothing in Booker or elsewhere requires the district court to state on

the record that it has explicitly considered each of the § 3553(a) factors or to

discuss each of the § 3553(a) factors.” Id. at 1329. We concluded that the

defendant’s sentence was reasonable because the district court accurately

calculated the Guideline range and the defendant’s sentence at the low end of the

range reflected the court’s consideration of his evidence in mitigation. Id. at 1330.

      In the instant case, we cannot say that Perkins’s consecutive sentences were

unreasonable. First, the district court correctly calculated Perkins’s Guideline

range. See Crawford, 407 F.3d at 1178. Second, the court, in sentencing Perkins

to a sentence in excess of the applicable Guideline range, explained in great detail

why the Guideline range was inadequate. Taking into consideration Perkins’s past

criminal record, the district court found that Perkins’s criminal history category of

VI was insufficient. Third, the district court expressly considered several

                                           4
§ 3553(a) factors before deciding that consecutive sentences were appropriate in

this case. Fourth, the court did not sentence Perkins in excess of the statutory

maximum sentence for each count. Upon review of the record and the parties’

briefs, we discern no reversible error.

      AFFIRMED.




                                          5